DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
Claims amended: 1, 15, 20
Claims cancelled: none
Claims added: none
Claims currently pending: 1-20
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Milton et al. (Pub. #: US 2016/0247175 A1) teaches a system for analyzing consumer behavior based upon location information for the purposes of selecting advertising to send to the user, including using a machine learning type algorithm for determining "intra-group co-occurrence amounts of respective pairs".
Response to Arguments
As an initial matter, Examiner notes that Applicant's amendments to independent claims 1, 15, and 20 appeared to be largely directed towards emphasizing that the machine-learning algorithm had both "non-exposed" and "exposed" profile information that were subject to "prior campaigns". The grounds of rejection presented herein has been updated to reflect these amendments. This renders many of Applicant's remarks moot in view of the new grounds of rejection which were necessitated by Applicant's amendments to the claims. Nevertheless, Examiner will address many of Applicant's arguments as the prior art references were not change except to cite additional paragraphs and further explain how the combination of references is utilized to read on the claim language.
Applicant presents, at the top of page 9 of their remarks filed 16 May 2022, Applicant's overview of Lindsay before turning to the claims and asserting that "Lindsay fails to teach or suggest at least" the "creating at least one control group…" limitation. No substantive argument was presented with respect to Lindsay, but rather a claim limitation and a conclusory statement. Therefore, no substantive rebuttal is possible. 
Applicant refers to Bakshi and argues, "Bakshi provides no teaching whatsoever as to how the machine learning process is trained". First, the claims do not do more that establish the input data of "a historical dataset comprising information associated with a preexisting profile database of both exposed and non-exposed individuals from prior campaigns, their associated electronic device data, and a dataset comprising location information from a location-intelligent database". This is hard to argue as claim how the machine learning model is "trained" as Applicant argues. Simply listing the input dataset and invoking a "machine learning algorithm" does little to explain how the machine learning algorithm is set up, particularly when it is a "profile" of various information that is fed into the machine learning algorithm. Paragraph 0018 of the specification establishes that the profile contains "data ( e.g., gender, age, location data, language, ethnicity, education level, purchase histories, social media profiles, RFM data, etc.)". This is very broad language and overlaps with the profile information found in Backshi which includes "(e.g., information about a user's social network, social actions or activities, profession, a user's preferences, or a user's current location)" as taught in 0098, user interaction data in at least 0038 and 0039, "geographic location" in at least 0090. Bakshi teaches that the profile information is used in a machine learning process to find similarities between user profiles in at least 0090-0092. Therefore, Applicant's arguments are unpersuasive as the combination of Lindsay in view of Bakshi teaches a database of profiles that consists of profiles of both "non-exposed" and "exposed" users and that the profiles are compared to generate an estimate of advertising effectiveness.
Applicant refers to Lee and argues, "While Lee discloses a training set that includes known purchase history, merely using purchase history fails to teach, 'a historical dataset comprising information associated with a preexisting profile database of both exposed and non-exposed individuals' ". This argument attacks Lee for not teaching what the grounds of rejection does not utilize Lee alone to teach. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues, “there is no teaching that Lee uses the purchase history from both exposed and non-exposed individuals from prior campaigns". This is piecemeal argumentation that appears to ignore the manner in which Lee is employed in the combination of references to read on the claimed invention. The claimed invention inputs into a machine learning algorithm "a dataset comprising location information from a location-intelligent database", which, as paragraph 0014 of the specification indicates, is a database that allows for the "cross-referenc[ing]" of the location information within a user's profile with the location information in the database to improve the location information to make it more "precise". Similarly, Priness teaches a technique of using semantic information related to a venue at a location and semantic information related to a user to determine a user's visit to a location in at least 0037-0039 and 0043-0049. Thus, the location information in the profiles cross-referenced with the location database to improve the accuracy of the location information in a user's profile. The claims do not even require this further step and do not specify how this location information is utilized by the algorithm; the algorithm itself is not claimed and further that invoking generic "machine learning". Therefore, Applicant's argument is unpersuasive.
Applicant refers to Priness and argues that "Priness also fails to compensate for the other references' deficiencies". This argument is merely conclusory and, therefore, unpersuasive.
Applicant argues, with respect to independent claims 15 and 20, that these claims are "allowable for at least similar reasons" as to those discussed with respect to claim 1. However, as these arguments are reliant upon the arguments raised with respect to claim 1, they are likewise unpersuasive for the reasons detailed above in the rebuttal thereto.
Applicant argues, with respect to claims 4 and 5 and Efrat, that "Efrat fails to compensate for the…" deficiencies of the combination of Lindsay, Lee, and Bakshi. Applicant presents a simple summary of Applicant's understanding of Efrat, then lists the entire "creating at least one control group…" limitation. This is a conclusory argument that relies upon previously rebutted argumentation and is, therefore, unpersuasive.
Applicant argues, with respect to claims 10, 13, 14, and 19, that these claims are allowable over the prior art because they depend upon independent claims 1 and 15 which Applicant argues are themselves allowable over the prior art. However, this argument is reliant upon the arguments raised with respect to claims 1 and 15, and is unpersuasive for the reasons presented in the rebuttal above to Applicant's arguments with respect to claims 1 and 15.
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-9, 11, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Priness et al. (Pub. #: US 2016/0321551 A1).
Claims 1 and 15:
Claims 1 and 15 are analogous with different representative embodiments; claim 15 is a method embodiment and claim 1 is a system embodiment. Lindsay teaches a computer system with computer-readable media in at least 0057-0059 for performing the steps:
receiving data from at least one electronic device in an exposed group; processing data from the at least one electronic device; 
(Lindsay: Claim 1, 0016-0018, 0029)
creating at least one control group using the data 
(Lindsay: 0035, Claim 1)

As for, " 
Lindsay teaches maintaining a database of users, with some of the users exposed to an ad and some others not exposed to the advertisement and matching users based on "demographic" and "behavior" information in the database including non-exposed and exposed profile information (see Figure 4 and 0050); thus Lindsay teaches creating control groups based on user commonalities. Lindsay further teaches that the data of non-exposed and exposed users is for past campaigns in at least 0036-0037 with the teaching of using the control group generator to generate surveys to issue to users for the purposes of "richer reporting about an advertising campaign" for "a user's past impressions". Lindsay does not appear to specify creating control group(s) based on a commonality for one or more features using machine learning operating. However, Bakshi teaches using similarities in user profile information to populate user groups in at least 0092 and 0093 to which a particular user's profile is compared in at least 0090 and 0091. Bakshi teaches that the profiles are obtained for a given user (i.e. they are preexisting) in at least Figure 6 and 0090 that is updated each time the user utilizes the system in 0039 and that the profile data includes device data in at least 0003, 0019 and includes location data in at least 0038, 0090 with the disclosure of "…the user profile can include the dimensions for the data (e.g., time period or geographic location for the data)" and that the location data can be split into a set of precise locations and a set of obfuscated locations in at least 0098.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the grouping of profiles based on similarity measures as taught by Backshi. Motivation to do so comes from both Lindsay and Bakshi pertaining to online advertisement systems based on determining effectiveness of advertisements and to provide a user with the most useful information (Bakshi: 0089).
Lindsay does not appear to specify a machine learning that uses a commonality threshold. However, Lee teaches that machine learning algorithms find close matches based upon a "similarity threshold" in at least Col. 11, Ll. 41-57. Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Neither Lindsay nor Bakshi appear to specify that the location dataset comprising location information is "from a location-intelligent database". However, Priness teaches a technique of using semantic information related to a venue at a location and semantic information related to a user to determine a user's visit to a location in at least 0037-0039 and 0043-0049.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user location data of Lindsay in view of Bakshi with technique of enhancing determination of a user's location using semantic information as taught by Priness. Motivation to combine the references comes from desire to more accurately determine a user's location in order to provide personalized computing experiences with more useful applications and services (Priness: 0002).
Claim 2 and 16:
Lindsay teaches existing user profiles in at least 0026. Which would be incorporated in the features of Lee and Bakshi as discussed above in claim 1.
Claim 3:
wherein creating at least one control group comprises: determining a first set of profiles in the exposed group; evaluating the first set of profiles to determine a first set of characteristics; comparing the first set of characteristics to a second set of characteristics second in a second set of profiles in the panel to identify commonalities between the first set of profiles and the second set of profiles; and selecting the profiles having commonalities for inclusion in the at least one control group.
(Lindsay: 0035, Claim 1)
Claim 6:
wherein the data is associated with targeted content for one or more online campaigns, and the data comprises at least one of device data for the at least one electronic device and demographic data for one or more users associated with the at least one electronic device. 
(Lindsay: 0040, 0041, Claim 1)
Claim 7:
wherein the exposed group is exposed to the targeted content and the control group is not exposed to the targeted content.
(Lindsay: 0035, Claim 1)
Claim 8:
extracting a set of characteristics from the data; comparing the extracted set of characteristics to at least one of a characteristic classifier and a statistical model to determine the proper classification of one or more characteristics in the set of characteristics; and segmenting the classified one or more characteristics into one or more groups.
(Lindsay: 0035, 0049, Claim 1)
Claim 9:
wherein the one or more groups correspond to demographic characteristics of members of the exposed group.
(Lindsay: 0035, 0049, Claim 1)
Claim 11:
Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon while evaluating at least two of location data, click-log data, purchase histories, and recency, frequency, and monetary (RFM) data. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement based on at least a purchase history in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim 12:
Lindsay does not appear to specify generating the at least one result comprises displaying one or more relevant data points of the at least one profile from the at least one control group and the at least one profile from the exposed group. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement based on at least a purchase history in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Claim 17:
wherein processing data from the exposed group comprises using one or more algorithms to identify members of the panel that have not been exposed to the targeted content and share commonalities with one or members of the exposed group.
(Lindsay: 0026, 0035, Claim 1)
Claim 18:
wherein matching one or more profiles from the control group with one or more profiles from the exposed group comprises determining whether the commonalities shared by the exposed group and the control panel exceed a commonality threshold.
(Lindsay: 0026, 0035, Claim 1)
Claim 20:
A non-transitory computer readable memory encoding computer executable instructions that, when executed by at least one processor, perform a method for performing real-time attribution modeling and measurement, the method comprising: 
(Lindsay: 0057-0059)
receiving data from an exposed group, wherein the exposed group has been exposed to targeted content; processing data from the exposed group, wherein the processing comprises attributing the data; 
(Lindsay: Claim 1, 0016-0018, 0029)

(Lindsay: 0035, Claim 1)

As for, "
Lindsay teaches maintaining a database of users, with some of the users exposed to an ad and some others not exposed to the advertisement and matching users based on "demographic" and "behavior" information in the database including non-exposed and exposed profile information (see Figure 4 and 0050); thus Lindsay teaches creating control groups based on user commonalities. Lindsay further teaches that the data of non-exposed and exposed users is for past campaigns in at least 0036-0037 with the teaching of using the control group generator to generate surveys to issue to users for the purposes of "richer reporting about an advertising campaign" for "a user's past impressions". Lindsay does not appear to specify creating control group(s) based on a commonality for one or more features using machine learning operating on non-exposed profile information. Lindsay does not appear to specify, "wherein the machine learning algorithm is trained using a dataset comprising information associated with a preexisting profile database of individuals and their electronic device data and a dataset comprising location information". However, Bakshi teaches using similarities in user profile information to populate user groups in at least 0092 and 0093 to which a particular user's profile is compared in at least 0090 and 0091. Bakshi teaches that the profiles are obtained for a given user (i.e. they are preexisting) in at least Figure 6 and 0090 that is updated each time the user utilizes the system in 0039 and that the profile data includes device data in at least 0003, 0019 and includes location data in at least 0090 with the disclosure of "…the user profile can include the dimensions for the data (e.g., time period or geographic location for the data)" and that the location data can be split into a set of precise locations and a set of obfuscated locations in at least 0098.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the grouping of profiles based on similarity measures as taught by Backshi. Motivation to do so comes from both Lindsay and Bakshi pertaining to online advertisement systems based on determining effectiveness of advertisements and to provide a user with the most useful information (Bakshi: 0089).
Lindsay does not appear to specify a machine learning that uses a commonality threshold. However, Lee teaches that machine learning algorithms find close matches based upon a "similarity threshold" in at least Col. 11, Ll. 41-57. Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon. However, Lee teaches comparing the data from an exposed group to that of a control group to generate the effectiveness of an advertisement in at least Col. 9, Ll. 11-30.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Lee. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Lee: Col. 1, Ll. 13-20).
Neither Lindsay nor Bakshi appear to specify that the location dataset comprising location information is "from a location-intelligent database". However, Priness teaches a technique of using semantic information related to a venue at a location and semantic information related to a user to determine a user's visit to a location in at least 0037-0039 and 0043-0049.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the user location data of Lindsay in view of Bakshi with technique of enhancing determination of a user's location using semantic information as taught by Priness. Motivation to combine the references comes from desire to more accurately determine a user's location in order to provide personalized computing experiences with more useful applications and services (Priness: 0002).
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Priness et al. (Pub. #: US 2016/0321551 A1) and further in view of Efrat (US 2015/0012355 A1).
Claims 4 and 5:
Lindsay does not appear to specify normalizing the feature vector characteristics of the users and comparing them to conduct matching. However, Efrat teaches normalizing user data in the form of vectors to values between 0 and 1 in at least 0023-0026. Efrat further teaches comparing users to "archetypes", that is, a prototypical grouping of users using at least a "heuristic genetic algorithm" which is "fuzzy" by nature in at least 0027-0031.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the normalizing of user characteristics data as taught by Efrat. Motivation to do so comes from the desire to send the most effective advertisement/content to a user based on "profiling and segmentation data" (Efrat: 0027).
Claim(s) 10, 13, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (US 2012/0166520 A1) in view of Lee et al. (Pub. #: US 10,204,359 B1) in view of Bakshi et al. (Pub. #: US 2017/0214674 A1) in view of Priness et al. (Pub. #: US 2016/0321551 A1) in view of Klein et al. (US 2010/0114668 A1)
Claim 10:
Lindsay does not appear to specify automatically monitoring electronic device data associated with the control group and the exposed group, comparing the data from the two groups, and generating at least one result based thereon wherein the visit data corresponds to at least one of click-log data and location data. However, Klein teaches monitoring panelist exposure to advertisement variants, receiving a notification of events/actions performed by a panelist and enabling a comparison of the effectiveness of the variants with respect to individuals who have characteristics in common with one another, thereby making inferences as to the effectiveness of various advertisements with respect to groups having common characteristics in at least 0045, 0052-0053 including click-through data in at least 0012, and "visits to websites" in at least 0040.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 13:
Lindsay does not appear to specify generating the at least one result comprises displaying one or more relevant data points of the at least one profile from the at least one control group and the at least one profile from the exposed group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 14:
Lindsay does not appear to specify determining the effectiveness of a targeted content campaign by evaluating whether a location associated with targeted content is visited more frequently by members of the exposed group than by members of the control group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053 including click-through data in at least 0012, and "visits to websites" in at least 0040, (i.e. click-log data) and purchase histories in at least 0040. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Claim 19:
Lindsay does not appear to specify determining the effectiveness of a targeted content campaign by evaluating whether a location associated with targeted content is visited more frequently by members of the exposed group than by members of the control group. However, Klein calculating the effectiveness of various advertisements with respect to groups having common characteristics by assessing effectiveness using the relative occurrence of desirable events in at least 0045, 0052, 0053 including click-through data in at least 0012, and "visits to websites" in at least 0040, (i.e. click-log data) and purchase histories in at least 0040. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Lindsay with the group-based comparison of advertisement/content effectiveness as taught by Klein. Motivation to do so comes from the desire to present the most effective content in the timeliest manner (Klein: 0014).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688